                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

JACQUELINE MCCALL,

                      Plaintiff,

v.                                                          Case No: 6:18-cv-1670-Orl-22DCI

BRIGHT HOUSE NETWORKS, LLC,

                      Defendant.


                                             ORDER

       This cause is before the Court on Defendant's Motion to Tax Costs (Doc. No. 35) filed on

January 21, 2020.

       The United States Magistrate Judge has submitted a report recommending that the

Motion be GRANTED.

       After an independent de novo review of the record in this matter, and noting that no

objections were timely filed, the Court agrees entirely with the findings of fact and conclusions

of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.      The Report and Recommendation filed February 7, 2020 (Doc. No. 38), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.      The Defendant's Motion to Tax Costs is hereby GRANTED.

       3.      The Clerk is directed to tax costs in favor of Defendant in the total amount of

$3,083.00 (Doc. No. 35-1).
       DONE and ORDERED in Orlando, Florida on February 24, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -2-
